Citation Nr: 0107129	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-02 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist injury.  

2.  Entitlement to service connection for a scar on the 
forehead.

3.  Entitlement to service connection for broken teeth.

4.  Entitlement to service connection for diarrhea secondary 
to an undiagnosed illness.

5.  Entitlement to service connection for fatigue secondary 
to an undiagnosed illness.

6.  Entitlement to service connection for a sleep disorder 
secondary to an undiagnosed illness.

7.  Entitlement to service connection for memory loss 
secondary to an undiagnosed illness.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from March 1988 to April 1992 
and from March 1994 to March 1997.  His claim comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1999 rating decision of the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
claim of entitlement to service connection for residuals of a 
right wrist injury.

2.  There is no medical evidence of record establishing that 
the veteran currently has residuals of a right wrist injury.



CONCLUSION OF LAW

No residual of a right wrist injury was incurred in service.  
38 U.S.C.A. 
§§ 1131, 5107 (West 1991), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues before the Board include whether the veteran is 
entitled to service connection for residuals of a right wrist 
injury.  The RO denied this claim in August 1999 on the basis 
that it was not well grounded.  During the pendency of this 
appeal, however, new legislation was passed that eliminates 
the need for a claimant to submit a well-grounded claim and 
amplifies the VA's duty to assist a claimant in the 
development of his or her claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§§ 5103A, 5107(a)).  This legislation now necessitates the 
Board to proceed directly to an adjudication of the merits of 
the veteran's claim for service connection (provided it finds 
that the VA has fulfilled its duty to assist) without 
determining whether the claim is well grounded.  In this 
case, for the reason that follows, the Board's decision to 
proceed as required does not prejudice the veteran in the 
disposition of this claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

In its November 1999 statement of the case, the RO notified 
the veteran of all regulations pertinent to service 
connection claims, including those relating to well-
groundedness, informed him that it had denied his claim for 
service connection for residuals of a right wrist injury 
because he had not submitted evidence establishing that he 
had permanent residuals of the in-service right wrist injury 
(evidence that was previously required to well ground a claim 
and that is still required to grant a claim on the merits), 
and provided the veteran an opportunity to present argument 
on this matter.  The veteran and his representative took 
advantage of this opportunity by subsequently submitting 
written statements in January 2000, July 2000 and December 
2000.  Clearly, the veteran was afforded due process of law 
as a result of the actions taken by the RO. 

The question then becomes whether, according to the new 
legislation, the VA has fulfilled its duty to assist the 
veteran in developing his claim.  This legislation provides 
that the VA must afford the claimant a medical examination 
when such an examination is necessary to make a decision on 
the claim.  An examination will be considered necessary when, 
taking into consideration all information and lay or medical 
evidence (including statements of the veteran), the record 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of disability 
that may be associated with his or her period of active 
service and there is insufficient medical evidence of record 
for the VA to decide the claim.  In addition, if the VA 
receives a complete or substantially complete application, it 
must notify the claimant and his or her representative of any 
information, medical or lay evidence, not previously provided 
that is necessary to substantiate the claim.

In this case, in February 1998, the RO provided the veteran 
an opportunity to submit evidence in support of his claim.  
In addition, in June 1998 and February 1999, the RO x-rayed 
the veteran's right wrist and afforded him a VA orthopedic 
examination.  In a written statement dated January 2000, the 
veteran indicated that he was submitting medical evidence in 
support of his right wrist claim, but to date, he has not 
done so.  Therefore, the only available medical evidence of 
record includes x-ray reports and a VA orthopedic examination 
report.  Inasmuch as the Board is not aware of any other 
evidence that might substantiate the veteran's claim for 
service connection for residuals of a right wrist injury, the 
Board believes that the VA has fulfilled its duty to assist 
the veteran in obtaining and fully developing all of the 
facts relevant to this claim.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  Subsequent manifestations of a chronic disease in 
service, however remote, are to be service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. 
§ 3.303(b).

The veteran served on active duty from March 1988 to April 
1992 and from March 1994 to March 1997.  He alleges that he 
dislocated his right hand in service and has had constant 
right wrist pain, loss of grip and lift and a  tingling 
sensation in his right fingertips since that injury.  His 
service medical records confirm that the veteran injured his 
right wrist while serving on active duty.  In 1991, he was 
seen on multiple occasions for right wrist complaints, 
diagnosed with radio-ulnar subluxation ("doubt complete 
dislocation") and a right wrist strain, and given a velcro 
cast and a splint.  An arthrogram and x-rays taken at that 
time were within normal limits.  In 1996 and 1997, the 
veteran reported joint stiffness in both hands and continued 
pain in the right wrist secondary to a 1991 wrist 
dislocation. 

As previously indicated, the veteran claims that he currently 
has residuals of the in-service right wrist injury.  Post-
service medical records, specifically, a June 1998 x-ray 
report and a February 1999 VA orthopedic examination report, 
do not support the veteran's claim as they fail to establish 
that the veteran has received treatment for or been diagnosed 
with residuals of a right wrist injury since his discharge 
from service.  These reports, which are the only pertinent 
post-service medical evidence of record, reflect that the 
veteran has no gross right wrist abnormalities.  In 
discussing the veteran's right wrist in February 1999, the VA 
examiner concluded that the orthopedic examination was normal 
and that extensive workups in service and during the recent 
VA examination, including x-rays, were negative. 

To merit an award of service connection under 38 U.S.C.A. §§ 
1110, 1131, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  See Gilpin v. West, 155 F.3d 1353, 1355-1356 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
this case, there is simply no evidence other than the 
veteran's own assertions establishing that the veteran 
currently has residuals of an in-service right wrist injury.  
Unfortunately, the veteran's assertions in this regard are 
insufficient to establish the existence of a present 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  Inasmuch as the veteran has failed to 
submit competent evidence establishing the existence of a 
present disability resulting from service, his claim of 
entitlement to service connection for residuals of a right 
wrist injury must be denied.  


ORDER

Service connection for residuals of a right wrist injury is 
denied.


REMAND

The veteran also claims that he is entitled to service 
connection for a scar on his forehead, which allegedly 
resulted from a head injury sustained during a softball game 
in service, and for a front tooth, which allegedly shattered 
in service when he was hit in the mouth with a piece of 
metal.  He further claims that he is entitled to service 
connection for diarrhea, fatigue, a sleep disorder and memory 
loss, all due to his service in the Persian Gulf and 
secondary to undiagnosed illnesses.  In written statements 
submitted in July 2000 and December 2000, the veteran's 
representative asserted that the veteran's claims should be 
granted based on findings of VA examinations conducted in 
1998 and 1999 or the veteran should be afforded additional VA 
examinations in support of his claims.  The Board agrees that 
additional development by the RO is necessary before the 
Board can decide these claims.  

As previously indicated, during the pendency of this appeal, 
a bill was passed that amplifies the VA's duty to assist a 
claimant in the development of his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-
5107, 5126).  The newly passed legislation reflects that the 
VA's duty to assist now includes providing the claimant a 
medical examination when the totality of the evidence 
establishes that the claimant has a current disability that 
may be associated with his period of active service and there 
is insufficient medical evidence of record for the VA to 
decide the claim.  

To date, the RO has not yet considered the veteran's claims 
pursuant to, or undertaken any additional development 
required by, the Veterans Claims Assistance Act of 2000.  In 
light of the veteran's previously noted assertions as well as 
the fact that the medical evidence of record appears to 
conflict regarding whether the claimed disorders are related 
to the veteran's period of active service, these claims must 
be remanded to the RO for the purpose of providing the 
veteran additional, more comprehensive VA examinations, 
during which VA examiners can definitively determine whether 
the disorders are at least as likely as not related to the 
veteran's periods of active service.  

The RO afforded the veteran VA neurological and scar 
examinations in June 1998; however, the VA examiners who 
conducted these examinations did not address whether the 
veteran had a scar on his forehead.  Instead, the VA examiner 
who conducted the neurological examination acknowledged that 
the veteran suffered head trauma in service, noted that the 
veteran had very subtle subcutaneous swelling in the left 
frontal area of his head, and concluded that the examination 
was completely normal.  The VA examiner who conducted the 
scars examination noted no scar findings.  Rather, he 
evaluated the veteran's digestive system and alleged memory 
loss.  Inasmuch as service medical records confirm that the 
veteran sustained a laceration to the forehead in October 
1988, on Remand, a VA examiner should specifically indicate 
whether the veteran has a scar on his forehead, and if so, 
opine whether it is at least as likely as not due to the 
documented in-service laceration.

With regard to the veteran's claim for a broken front tooth, 
the Board notes that certain regulations governing dental 
benefits were amended this year.  64 Fed. Reg. 30,392 (June 
8, 1999).  When a law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  In this case, the RO has not considered the 
veteran's tooth claim under both the former and revised 
regulations, nor has it provided the veteran and his 
representative all pertinent regulations as amended.  To 
ensure that the veteran is afforded due process of law, on 
Remand, the RO should undertake such action.  In addition, 
the RO should transfer the veteran's claims file to a dentist 
so that he can conduct a dental examination of the veteran 
and render an opinion as to whether, under the former and/or 
revised criteria, the veteran is entitled to service 
connection for the tooth at issue.  

With regard to the remaining issues, all involving disorders 
claimed secondary to undiagnosed illnesses, the medical 
evidence conflicts.  For instance, while a VA examiner 
diagnosed the veteran with "undiagnosed diarrhea" in June 
1998, another VA examiner in March 1999 indicated that the 
veteran had recurrent diarrhea with a normal gastrointestinal 
examination.  Moreover, a colon barium enema conducted in 
April 1999 revealed no abnormalities.  Service medical 
records reveal that the veteran was treated for diarrhea in 
service, but post-service medical records do not definitively 
establish that he currently has that condition, and if so, 
that it is due to an undiagnosed illness.  The same confusion 
applies to the veteran's alleged fatigue, which one VA 
examiner diagnosed as chronic fatigue syndrome in June 1998.  
It would be helpful for the VA examiners who conduct the 
examinations on Remand to reconcile these conflicting 
findings.  

In evaluating the veteran's alleged memory loss, the VA 
examiner should consider the March 1999 finding that the 
veteran's alcohol use may play a role in his memory loss.  
The VA examiner should then definitively determine the 
etiology of any memory loss shown to exist.  If the VA 
examiner finds that the memory loss is not at least as likely 
as not due to the veteran's period of active service, it 
would be helpful to the Board if he or she would then offer 
an opinion as to whether, since service, the veteran's memory 
loss has become manifest to a degree of at least 10 percent.   

Finally, because this claim is being remanded for other 
purposes, the veteran should be given an opportunity to 
identify and authorize the release of any other pertinent, 
outstanding medical records that may be missing from his 
claims file and to present further argument in support of his 
claim. 

To ensure that the veteran is afforded due process of law and 
that the Board bases its decision on a complete record, this 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers, 
VA and private, who have treated him for 
the disabilities at issue in this appeal 
and whose records have not yet been 
secured.  After securing any necessary 
authorizations, the RO should obtain and 
associate with the claims file any 
outstanding medical evidence the veteran 
identifies as being pertinent to his 
claims.  

2.  Thereafter, the RO should afford the 
veteran a VA examination of his forehead 
scar by an appropriate specialist.  The 
RO should provide the examiner with a 
copy of this Remand and the veteran's 
claims file for review in conjunction 
with the examination.  Following an 
evaluation, during which all indicated 
studies deemed necessary are conducted, 
the examiner should: (1) indicate whether 
the veteran has a scar on his forehead; 
and if so (2) conclude whether it is at 
least as likely as not that the scar is 
etiologically related to the veteran's 
period of active service, including the 
laceration to his forehead suffered in 
1988.  The examiner should provide the 
rationale on which he bases his opinion. 

3.  The RO should also afford the veteran 
a VA examination of his teeth by a 
dentist.  The RO should provide the 
examiner with a copy of this Remand and 
the veteran's claims file for review in 
conjunction with the examination.  
Following an evaluation, during which all 
indicated studies deemed necessary are 
conducted, the examiner should: (1) 
indicate whether the veteran's service 
dental records reflect any type of dental 
disorder or dental trauma in service; (2) 
explain whether any such disorder or 
trauma involved the extraction or 
destruction of a tooth in service; (3) 
opine whether the tooth that was 
allegedly broken or lost due to trauma is 
treatable or replaceable; and (4) 
describe the extent to which the broken 
or lost tooth affects the veteran's 
ability to function.  The examiner should 
provide the rationale on which he bases 
his opinion. 

4.  Thereafter, the RO should afford the 
veteran VA examinations by appropriate 
specialists for the purpose of 
determining the etiology of the veteran's 
diarrhea, fatigue, sleep disorder and 
memory loss.  The RO should provide the 
examiners with a copy of this Remand and 
the veteran's claims file for review in 
conjunction with the examinations.  
Following comprehensive evaluations, 
during which all indicated studies deemed 
necessary are conducted, the examiners 
should: (1) confirm whether the veteran 
has the alleged symptoms; 
(2) note which of the symptoms are due to 
specific disease entities; (3) indicate 
whether these symptoms represent 
objective indications of chronic 
disability resulting from an undiagnosed 
illness related to his Persian Gulf War 
service; (4) conclude whether it is at 
least as likely as not that the diarrhea, 
fatigue, sleep disorder and/or memory 
loss became manifest during the veteran's 
period of active service; and if not (5) 
whether they have since become manifest 
to a degree of 10 percent.  The examiners 
should provide the rationale on which 
they base their opinions. 

5.  Following the above development, the 
RO should review the examination reports 
to determine whether they comply with the 
previous instructions.  If the reports 
are deficient in any regard, immediate 
corrective action should be taken.

6.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.  

7.  The RO should then readjudicate the 
veteran's claims based on all of the 
evidence of record.  The RO should 
consider the veteran's claim for service 
connection for a broken tooth under both 
the former and revised criteria 
pertaining to dental disorders and 
indicate clearly in the claims file the 
reason for which the claim is being 
granted or denied.  If the RO denies any 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case, which cites all regulations 
pertinent to the veteran's claims, 
particularly his tooth claim, and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.  

The purpose of this REMAND is to ensure the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of these claims.  The veteran is free to submit 
any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



		
WARREN W. RICE, JR.
Member, Board of Veterans' Appeals



 



